internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x program name y organization administering program b program duration c dollars program eligibility lower budget limit d dollars program eligibility upper budget limit e number of applicants invited f number of applicants on waiting list h dollars lower limit of funds raised through matching grant j dollars upper limit of funds raised through matching grant m dollars minimum donation dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you operate a program called x you are the sole member the purpose of x for leadership of select charitable organizations to teach them critical leadership and governance skills leadership teams are made up of the current chairman chairman- elect and ceo of each participating organization the program consists of x is administered by y a disregarded_entity whereof is to provide a b capacity-building program e e e e e board self-assessment teaching participants their responsibilities and roles as board members of their organization chair leadership assessment addressing the participants’ competencies personal attributes knowledge business skills and organizational awareness educational seminars mentoring and an exercise in which each participating organization’s team will design and implement a matching grant program to fund a project central to the mission of their organization you will send a brochure and nominating form to various organizations and known networks in a specific faith community organizations that are eligible to be nominated consist of non-profit sec_501 organizations with an annual budget between c and d dollars and serving that faith community your selection committee will review the nominations received and will invite organizations to apply for x the selection committee will rate and interview the applications received and complete a scoring grid using the following criteria e e e e e e e e experience and capacity of the board chairman chairman-elect and ceo of the applicant organization readiness and track record of the applicant organization in successfully implementing organizational change and welcoming new innovative ideas commitment of the applicant’s board chairman chairman-elect and ceo to participate in x including business self-assessment and chair leadership assessment readiness of the board chairman chairman-elect and ceo to participate in a b mentoring program and peer learning existence of a strategic focus or plan commitment to having a greater impact on the individuals groups and communities it serves financial stability of the organization and contribution to diversity of the applicant organizations the selection committee will send a list of the top ranked applications along with the scoring grid and observations from the interview process to your leadership to make the final_determination as to which applicant organizations will be invited to participate in x your leadership will invite the top e applicant organizations with the next f put on a waiting list to participate in x each organization’s team will be made up of its current chairman chairman-elect and ceo you will directly pay to the service providers all costs of x including mentoring and educational fees travel food lodging and logistical costs selected participants must demonstrate dedication to all aspects of the program and attend all seminars to remain in x letter catalog number 58222y you will match one dollar for every two dollars raised by participants for their challenge grant each organization’s total support will be between h and j dollars the funds raised must be new money raised after the date on the challenge grant agreement eighty-five percent of the donations must be m dollars or more total funds raised may not exceed thirty percent of the organization’s total budget the grant project must not be used for debt retirement or staff salaries and benefits the funds can be used for functions such as strategic planning board development evaluation resource development fundraising leadership development operational management human resource development financial management marketing information_technology legal services compliance facilities planning advocacy field development and collaboration networks the projects can consist of a new fundraising database a consultant to strategize a new marketing or fundraising campaign technology audits and upgrades a merger or collaboration feasibility and planning including construction for new buildings an operations consultant to improve policies and systems and development of a community engagement program each of the participants will enter into an agreement setting out the terms of x and the initial expectation that each participant organization board chairman chairman elect and ceo participate in all aspects of x these agreements are used to ensure that each organization and participant complies with the requirements of x each organization will be required to maintain financial records which account for_the_use_of grant funds pursuant to the challenge grant and provide to you a written report including a narrative description of the use of grant funds at the completion of the project you represent that you will arrange to receive and review grantee reports annually and upon the completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by the grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances the future diversions will not occur and that the grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of the grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant letter catalog number 58222y the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58222y please keep a copy of this letter in your records lf you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
